
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.26



STAPLES, INC.

AMENDED AND RESTATED
INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN


        The purpose of this Plan is to provide eligible employees of certain
non-U.S. subsidiaries of Staples, Inc. (the "Company") with opportunities to
purchase common stock of the Company ("Staples Common Stock"), commencing on
July 1, 2000. One million two hundred seventy five thousand (1,275,000) shares
of Staples Common Stock have been approved for this purpose. Employees
participating in the Plan may elect to purchase shares of Staples Common Stock,
subject to any limitations that may be imposed by the Board of Directors (the
"Board") or the Committee (as defined below).

        1.    Administration.    The Plan will be administered by the Committee
on Employee Benefit Plans, as constituted pursuant to the terms of the Company's
401(k) Plan (the "Committee"). The Board or the Committee has authority to make
rules and regulations for the administration of the Plan and its interpretation
and decisions with regard thereto shall be final and conclusive. In connection
with the administration of the Plan, any two of the Chief Executive Officer,
President, Chief Financial Officer, Treasurer, Secretary or Executive Vice
President—Human Resources of the Company, acting jointly, by and behalf of the
Company, shall have the authority (a) to negotiate, fix and vary the terms of,
and to execute and deliver, contracts, agreements, assignments, concessions,
licenses, options and all other similar instruments, (b) to engage any agents or
contractors, including banks, stock brokers and attorneys, (c) to amend the
Plan, and (d) to otherwise do all acts and things necessary or suitable in
connection with the exercise of any of the aforementioned powers; provided, that
no such authorization shall extend to any amendment of the plan that increases
the number of shares available for purchase under the Plan.

        2.    Eligibility.    All employees of any non-U.S., non-Canadian,
non-Netherlands subsidiary of the Company as of July 1, 2000, of any Netherlands
subsidiary as of January 1, 2001, of any Canadian subsidiary as of July 1, 2004
and any other subsidiary designated by the Board or the Committee from time to
time (each, a "Subsidiary"), including any Director who is an employee of a
Subsidiary, are eligible to participate in any one or more of the offerings of
Options (as defined in Section 9) to purchase Staples Common Stock under the
Plan provided that:

        a.     they have been employed by the Subsidiary for at least 90 days
prior to enrolling in the Plan;

        b.     they are employees of the Subsidiary on the first day of the
applicable Plan Period (as defined below); and

        c.     they meet any other requirements imposed from time to time by the
Board or the Committee on employees of one or more Subsidiaries.

        No employee may be granted an option hereunder if such employee,
immediately after the option is granted, owns 5% or more of the total combined
voting power or value of the stock of the Company or any subsidiary. For
purposes of the preceding sentence, the attribution rules of Section 424(d) of
the U.S. Internal Revenue Code of 1986, as amended (the "Code"), shall apply in
determining the stock ownership of an employee, and all stock which the employee
has a contractual right to purchase shall be treated as stock owned by the
employee.

        3.    Offerings.    The Company will make one or more offerings
("Offerings") to employees to purchase stock under this Plan. The first Offering
will begin on November 1, 1998, or the first business day thereafter (the
"Offering Commencement Dates") and end on June 30, 1999. Thereafter, each

1

--------------------------------------------------------------------------------




July 1 and January 1 will be an Offering Commencement Date. Each Offering
Commencement Date will begin a period (a "Plan Period") during which payroll
deductions will be made and held for the purchase of Staples Common Stock at the
end of the Plan Period. The first Plan Period will be eight (8) months and
thereafter each Plan Period will be six (6) months ending on June 30 or
December 31. The Board or the Committee may, at its discretion, choose a
different Plan Period of twelve (12) months or less for subsequent Offerings.

4.    Participation.    

        a.    Enrollment.    An employee eligible on the Offering Commencement
Date of any Offering may participate in such Offering by enrolling, in such
manner and at such time approved, from time to time, by the Board or the
Committee, prior to the applicable Offering Commencement Date in said Offering.
The enrollment will authorize a regular payroll deduction from the Compensation
received by the employee during the Plan Period. Unless an employee changes his
enrollment in a manner prescribed by the Committee from time to time or
withdraws from the Plan, his deductions and purchases will continue at the same
rate for future Offerings under the Plan as long as the Plan remains in effect.
The term "Compensation" shall be defined by the Board or the Committee from time
to time, but until modified shall mean regular earnings and sales rewards or
other sales-related payments made to sales associates in lieu of commissions,
and excluding payments for overtime, incentive compensation, shift premiums,
bonuses, contributions to all employee fringe benefit plans (except employee
contributions in lieu of cash earnings pursuant to any "cash or deferred plan"
or "cafeteria plan"), allowances and reimbursements, income or gains on the
exercise of Company stock options, or stock appreciation rights, and other
special payments except to the extent that the inclusion of any such item is
specifically approved by the Board.

        b.    Tax Withholding Authorized.    The enrollment of each employee
shall constitute such participating employee's authorization of his or her
employer, to the extent permitted by applicable law, to deduct from such
employee's compensation in the relevant month or months (or subsequent months,
if appropriate) any amount appropriate for the payment or reimbursement of any
tax liability payable by such employee with respect to the grant or exercise of
the options hereunder, or the sale of any stock acquired through the exercise of
such option.

5.    Deductions.    The Company will maintain payroll deduction accounts for
all participating employees. With respect to any Offering made under this Plan,
an employee may authorize a payroll deduction in any amount up to a maximum of
ten percent (10%) of the Compensation he or she receives during the Plan Period
or such shorter period during which deductions from payroll are made. Payroll
deductions may be made in any whole percentage up to ten percent (10%). Each
participating employee shall designate what percentage of his or her payroll
deductions during the Offering shall be used to purchase Staples Common Stock
upon the completion of such Offering, subject to any limits as may be imposed
for such Offering by the Board or the Committee. Any change in compensation
during the Plan Period will result in an automatic corresponding change in the
amount withheld. The payroll deductions shall be made in the applicable local
currency and will be converted into United Stated currency at the prevailing
rate of exchange in effect on the date determined by the Board or the Committee
from time to time. All amounts deducted may be transferred to an account of the
Company or the Subsidiary outside the country in which such employee is
employed.

        The Board or the Committee may permit direct contributions by eligible
employees of a Subsidiary instead of payroll deductions if it determines such
action to be advisable, and on such terms as it deems advisable. In the event
that such direct contributions are permitted, the Board or Committee may modify
other terms of this Plan to reflect such direct contributions.

        No employee may be granted an Option (as defined in Section 9) which
permits his rights to purchase Staples Common Stock under this Plan and any
other employee stock purchase plan of the Company and its subsidiaries (as
defined by the Board or the Committee), to accrue at a rate which

2

--------------------------------------------------------------------------------




exceeds $25,000 of the Fair Market Value (as defined below) of Staples Common
Stock (determined at the Offering Commencement Date of the Plan Period) for each
calendar year in which the Option is outstanding at any time. Options granted
during any Plan Period to all officers and Directors of the Company shall not
equal or exceed fifty percent (50%) of the total Options granted during such
Plan Period.

6.    Deduction Changes.    An employee may discontinue his payroll deduction
once during any Plan Period, up to such deadline as may be established by the
Board or the Committee, prior to the close of business on the last business day,
in such manner as may be permitted by the Board or Committee. However, an
employee may not increase or decrease his payroll deduction, during a Plan
Period. If an employee elects to discontinue his payroll deductions during a
Plan Period, amounts previously withheld will be refunded to the employee
without interest. The refund will be made in the currency in which such
Participant's deductions were originally made or, if such employee is employed
in a country which maintains a fixed exchange rate between its local currency
and the Euro, there may be repayment in Euros ("Payment in Euros").

7.    Interest.    Interest will not be paid on any employee accounts.

8.    Withdrawal of Funds.    An employee may at any time up to such deadline as
may be established by the Board or the Committee, which deadline shall be prior
to the close of business on the last business day in a Plan Period, and for any
reason, permanently draw out the balance accumulated in the employee's account
(which will be paid in the local currency or, at the discretion of the Board or
the Committee, there may be Payment in Euros), and thereby withdraw from
participation in an Offering. Partial withdrawals are not permitted. The
employee may not begin participation again during the remainder of the Plan
Period. The employee may participate in any subsequent Offering in accordance
with terms and conditions established by the Board or the Committee.

9.    Purchase of Shares.    On the Offering Commencement Date of each Plan
Period, the Company will grant to each eligible employee who is then a
participant in the Plan an option ("Option") to purchase on the last day of such
Plan Period (the "Exercise Date"), at the Option Price hereinafter provided for,
the largest number of shares of Staples Common Stock (subject to any limits as
may be imposed for such Offering by the Board or the Committee) as does not
exceed the number of shares determined by dividing $12,500 by the Fair Market
Value (as defined below) of Staples Common Stock on the Offering Commencement
Date of such Plan Period; provided that, if the Plan Period is any period other
than six months, then $12,500 shall be adjusted proportionately to reflect the
length of the Plan Period.

        The purchase price for each share purchased will be 85% of the Fair
Market Value (as defined below) of Staples Common Stock on (i) the first
business day of such Plan Period or (ii) the Exercise Date, whichever shall be
less. For purposes of this Plan, "Fair Market Value" shall mean (a) the closing
price on any national securities exchange on which Staples Common Stock is
listed, (b) the closing price of Staples Common Stock on the NASDAQ National
Market or (c) the average of the closing bid and asked prices in the
over-the-counter-market, whichever is applicable, as published in The Wall
Street Journal. If no sales of Staples Common Stock were made on such a day, the
price of Staples Common Stock for purposes of clauses (a) and (b) above shall be
the reported price for the next preceding day on which sales were made.

        Each employee who continues to be a participant in the Plan on the
Exercise Date shall be deemed to have exercised his Option at the Option Price
on such date and shall be deemed to have purchased from the Company the number
of shares of Staples Common Stock (including fractional shares calculated up to
5 decimal places) reserved for the purpose of the Plan that his accumulated
payroll deductions on such date will pay for, in United States currency as of
that date, but not in excess of the maximum number determined in the manner set
forth above, subject to any limits on allocation as may be imposed by the Board
or the Committee for such Offering.

3

--------------------------------------------------------------------------------



        Any balance remaining in an employee's payroll deduction account at the
end of a Plan Period will be automatically refunded to the employee in the local
currency or there may be Payment in Euros.

10.    Issuance of Certificates.    Certificates representing shares of Staples
Common Stock purchased under the Plan may be issued only in the name of the
employee, in the name of the employee and another person of legal age as joint
tenants with rights of survivorship, or (in the Company's sole discretion) in
the name of a brokerage firm, bank or other nominee holder designated by the
employee or in the name of the Plan with appropriate allocation to the
participating employee. The Company may, in its sole discretion and in
compliance with applicable laws, authorize the use of book entry registration of
shares in lieu of issuing stock certificates.

11.    Rights on Retirement Death or Termination of Employment.    In the event
of a participating employee's termination of employment prior to the last
business day of a Plan Period, no payroll deduction shall be taken from any pay
due and owing to an employee and the balance in the employee's account shall be
paid to the employee or, in the event of the employee's death (a) to the
executor, personal representative, or administrator of the employee's estate or
(b) if no such executor, personal representative, or administrator has been
appointed to the knowledge of the Company, to such other person(s) as the
Company may, in its discretion, designate. If, prior to the last business day of
the Plan Period, the designated Subsidiary by which an employee is employed
shall cease to be a subsidiary of the Company, or if the employee is transferred
to a subsidiary of the Company that is not a Subsidiary, the employee shall be
treated hereunder as a Terminating Employee.

12.    Optionees Not Stockholders.    Neither the granting of an Option to an
employee nor the deductions from his pay shall constitute such employee a
stockholder of the shares of Staples Common Stock covered by an Option under
this Plan until such shares have been purchased by and issued to him or to an
account for his benefit.

13.    Rights Not Transferable.    Rights under this Plan are not transferable
by a participating employee other than by will or the laws of descent and
distribution, and are exercisable during the employee's lifetime only by the
employee.

14.    Application of Funds.    To the extent consistent with applicable law,
all funds received or held by the Company or any Subsidiary under this Plan may
be combined with other corporate funds and may be used for any corporate purpose
and moved outside the country in which they are deducted from payroll.

15.    Adjustment in Case of Changes Affecting Staples Common Stock.    In the
event of a subdivision or combination of outstanding shares of Common Stock, or
the payment of a dividend of Staples Common Stock, the number of shares approved
for this Plan, and the share limitation set forth in Section 9, and the purchase
price shall be adjusted proportionately. In the event of any other change
affecting Staples Common Stock, such adjustment shall be made as may be deemed
equitable by the Board or the Committee to give proper effect to such event.

16.    Merger.    If the Company shall at any time merge or consolidate with
another corporation and the holders of the capital stock of the Company
immediately prior to such merger or consolidation continue to hold at least 80%
by voting power of the capital stock of the surviving corporation ("Continuity
of Control"), the holder of each Option then outstanding will thereafter be
entitled to receive at the next Exercise Date upon the exercise of such Option
for each share as to which such Option shall be exercised the securities or
property which a holder of such shares of Staples Common Stock was entitled to
upon and at the time of such merger or consolidation, and the Board or the
Committee shall take such steps in connection with such merger or consolidation
as the Board or the Committee shall deem necessary to assure that the provisions
of Section 15 shall thereafter be applicable, as nearly as reasonably may be, in
relation to the said securities or property as to which such holder of such
Option might thereafter be entitled to receive thereunder.

4

--------------------------------------------------------------------------------



        In the event of a merger or consolidation of the Company with or into
another corporation which does not involve Continuity of Control, or of a sale
of all or substantially all of the assets of the Company while unexercised
Options remain outstanding under the Plan, (a) subject to the provisions of
clauses (b) and (c), after the effective date of such transaction, each holder
of an outstanding Option shall be entitled, upon exercise of such Option, to
receive in lieu of shares of Staples Common Stock, shares of such stock or other
securities as the holders of shares of Staples Common Stock received pursuant to
the terms of such transaction; or (b) all outstanding Options may be cancelled
by the Board or the Committee as of a date prior to the effective date of any
such transaction and all payroll deductions shall be paid out to the
participating employees; or (c) all outstanding Options may be cancelled by the
Board or the Committee as of the effective date of any such transaction,
provided that notice of such cancellation shall be given to each holder of an
Option, and each holder of an Option shall have the right to exercise such
Option in full based on payroll deductions then credited to his account as of a
date determined by the Board or the Committee, which date shall not be less than
ten (10) days preceding the effective date of such transaction.

17.    Amendment of the Plan.    The Board may at any time, and from time to
time, amend this Plan in any respect.

18.    Insufficient Shares.    In the event that the total number of shares of
Staples Common Stock specified in elections to be purchased under any Offering
plus the number of shares purchased under previous Offerings under this Plan
exceeds the maximum number of shares issuable under this Plan, the Board or the
Committee will allot the shares then available on a pro rata basis. In the event
that the total number of shares of Staples Common Stock specified in elections
to be purchased in any Offering exceeds the maximum number of shares available
for purchase in such Offering (as specified by the Board or the Committee), the
Board or the Committee will allot the shares available on a pro rata basis or in
such other manner as it, in its sole discretion, deems appropriate.

19.    Termination of the Plan.    This Plan may be terminated at any time by
the Board. Upon termination of this Plan all amounts in the accounts of
participating employees shall be promptly refunded in local currency or there
may be Payment in Euros.

20.    Governmental Regulations.    The Company's obligation to sell and deliver
Staples Common Stock under this Plan is subject to approval of all applicable
governmental authorities required in connection with the authorization, issuance
or sale of such stock.

21.    Governing Law.    The Plan shall be governed by Massachusetts law except
to the extent that such law is preempted by U.S. federal law or other applicable
law.

22.    Issuance of Shares.    Shares may be issued upon exercise of an Option
from authorized but unissued Staples Common Stock, from shares held in the
treasury of the Company, or from any other proper source.

23.    Notification upon Sale of Shares.    Each employee agrees, by entering
the Plan, to promptly give the Company notice of any disposition of shares
purchased under the Plan within such period as the Committee or Board may
require from time to time.

24.    Effective Date.    The Plan shall take effect on July 1, 2000.

25.    Dividends on Shares Purchased under the Plan.    Each employee who
enrolls in the Plan agrees, for so long as shares of Staples Common Stock
purchased by the employee at any time under the Plan (the "Purchased Shares")
are held by the employee in an account with a bank, transfer agent, or other
financial institution designated by the Company to hold the Purchased Shares
(the "Financial Institution"), to (1) participate in the Staples dividend
reinvestment program maintained by the Financial Institution (the "DRIP") such
that the employee shall receive, in lieu of any cash dividend paid or payable by
the Company with respect to the employee's Purchased Shares that are held in an
account with the Financial Institution (the "Captive Shares"), shares of Staples
Common Stock (including any fractional shares) pursuant to the terms of the
DRIP, and (2) allow the Company to take all reasonably necessary and appropriate
actions to ensure that the amount of any cash dividend paid or payable by the
Company with respect to the employee's Captive Shares is paid in the form of
Staples Common Stock instead of cash.

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.26



STAPLES, INC. AMENDED AND RESTATED INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN
